Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 27-29, 32-36, 39-42, 45, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert (US 4,561,110) in view of Fogg (US 2008/0198020).
Regarding claims 27, 28, 34, 35, 40, and 41, Herbert discloses a blood component container assembly (see Fig. 5, Abstract) comprising: a flexible blood component container (see Fig. 1; col. 4, ll. 16-19); a port 54, 56 (alternatively port at bottom of tubular member  84) associated with the flexible blood component container for accessing an interior of the flexible blood component container (see Figs. 5, 7); and a generally tubular member 60, 62 (alternatively 84) associated with the port and flexible blood component container, and extending away from the flexible blood component container (see Figs. 5, 7). 
Herbert does not disclose the container assembly further comprising a cup associated with the port and having a closed bottom end and an open top end; and an RFID tag located within the cup, nor does Herbert disclose the cup being cylindrical, though Herbert discloses the use of a plug within a tubular member of a container (see Fig. 1).
Fogg discloses a tubular member 306 associated with a container (see Figs. 7, 8) associated with a port of the container (see para. 55, port at bottom of neck into chamber of associated container), and an insert comprising a cylindrical cup 396, 397, 398 associated with the port and having a closed bottom end 398 and an open top end (see Fig. 7, para. 53, 56), the cup fitting in and therefore being placed into the tubular member and an RFID tag 340 located within the cup (see Fig. 7, Abstract, para. 53). Fogg additionally discloses that the information within the RFID tag may be read and that it is typically concerned with the product to which the tag is attached, such as the source, weight, date (see para. 3-5). It would have been obvious to a person having ordinary skill in the art at the time of invention to add an insert comprising a cylindrical cup associated with the port and having a closed bottom end and an 
Regarding claims 29, 36, and 42, teachings of Herbert and Fogg are described above but as described above do not specifically teach a cover or plug at least partially located within the cup, with the RFID tag located between the cover or plug and the closed bottom end of the cup. 
Fogg discloses a cover or plug 333 at least partially located within the cup, with the RFID tag located between the cover or plug and the closed bottom end of the cup (see Figs. 4, 7, para. 54), the cover or plug providing support for the RFID tag and helping to keep it securely in the cup (see Fig. 7). It would have been obvious to a person having ordinary skill in the art before the time of invention to have the container assembly further comprise a cover or plug at least partially located within the cup, with the RFID tag located between the cover or plug and the closed bottom end of the cup, as disclosed by Fogg, the cover or plug providing support for the RFID tag and helping to keep it securely in the cup.
Regarding claims 32, 39, and 45, teachings of Herbert and Fogg are described above and Herbert further discloses in the embodiment of Fig. 7, a tamper evident seal 102, 86 covering the tubular member (see Fig. 7). As teachings of Herbert and Fogg disclose the cup being placed within the tubular member (see rejection of claims 27, 34, and 40 above), then the tamper evident seal would also cover the cup and therefore be associated with the cup and configured to indicate whether the cover or plug has been dissociated from the cup via whether weakened lines 102 are broken (see col. 12, ll. 15-19).
Regarding claim 33, teachings of Herbert and Fogg are described above, and as Herbert discloses the tubular member connected to the port of the bag (see Fig. 5), and teachings of Herbert and Fogg above disclose the cup placed into the tubular member (see rejection of claim 27 above), the cup would also be connected to, and therefore attached, to the port. 
Regarding claim 46, teachings of Herbert and Fogg are described above and while Herbert further discloses the generally tubular member is attached to the flexible blood component (see Fig. 5), these references as described above do not specifically disclose the tubular member attached without allowing for access to an interior of the flexible blood component container. 
Fogg discloses the tubular member attached without allowing for access to an interior of the container, as the cup blocks access (see Figs. 7, 8). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the tubular member attached without allowing for access to an interior of the container, as disclosed by Fogg, in order to securely place the cup within the tubular member, helping to keep it in place.
Claims 30, 31, 37, 38, 43, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert in view of Fogg as applied to claims 29, 36, and 42 above, and further in view of Burnett et al. (US 4,230,231).
Regarding claims 30, 31, 37, 38, 43, and 44, teachings of Herbert and Fogg are described above but these references as described above do not specifically disclose the cover or plug is irremovably associated with the cup and wherein the cover or plug is adhered to the cup. 
Burnett discloses a closure cap in which the cover is adhesively connected to a stopper such that a permanent strong bond is attained (see Abstract). It would have been obvious to a person having ordinary skill in the art to have the cover of Herbert and Fogg adhesively bonded to the cup such that a permanent strong bond is attained, as disclosed by Burnett, in order to secure the RFID tag within the cup so that parts would not get loose and information can be maintained in its position. Consequently, the cover would be adhered to the cup. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baillod et al. (US 2002/0185544), disclosing a stopper with an RFID marker for authentication of the contents of a container on which the stopper is placed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781